Citation Nr: 0923308	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  00-05 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating greater than 30 percent 
for mitral valve prolapse with cardiomegaly and postoperative 
residuals of a mitral valve replacement.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The Veteran had active service from February 1967 to July 
1989.  

This matter was before the Board of Veterans' Appeals (Board) 
most recently in December 2005 when it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, for additional development.  


FINDING OF FACT

The Veteran's service-connected residuals of a mitral valve 
replacement are manifested by, at worst, a normal cardiac 
silhouette on chest X-ray and occasional palpitations, a 
workload of metric equivalent units (METs) of no worse than 
seven, and left ventricular dysfunction but with an ejection 
fraction largely shown to be in excess of 50 percent; there 
is no objective evidence of congestive heart failure.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent 
for mitral valve prolapse and cardiomegaly, with residuals of 
a mitral valve replacement, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.321, 3.326, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.104, Diagnostic Codes (DC's) 7000, 7016 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in November 2003, June 2004, March 2005, 
and April 2006, VA notified the appellant of the information 
and evidence needed to substantiate and complete his claim, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter informed 
the appellant to submit medical evidence showing that his 
service-connected mitral valve prolapse had worsened.  The 
Veteran also was informed of when and where to send the 
evidence.  After consideration of the contents of these 
letters, the Board finds that VA has satisfied substantially 
the requirement that the Veteran be advised to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence 
does not support granting an increased rating for mitral 
valve prolapse.  The claimant also has had the opportunity to 
submit additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in April 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the appellant of her rights and responsibilities under the 
VCAA.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  Under Vazquez-Flores, 38 U.S.C.A. 
§ 5103(a) now requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  

The VCAA notice letter issued to the Veteran and his service 
representative in this appeal correctly requested evidence 
showing that his service-connected mitral valve prolapse had 
increased in severity, properly identified the sources of 
such evidence, and also invited the Veteran to submit 
statements from other individuals who could describe from 
their knowledge and personal observations how his service-
connected residuals of a gunshot wound to the right foot had 
worsened.  Although the VCAA notice letter did not indicate 
that the Veteran also could submit evidence showing the 
effect that worsening of his disability had on his employment 
and daily life, the Board finds that failure to satisfy the 
duty to notify in that regard is not prejudicial.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Because the 
Veteran's increased rating claim for mitral valve prolapse is 
being denied in this decision, the Board finds that any 
failure to notify and/or develop this claim under the VCAA 
cannot be considered prejudicial to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Further, the 
Veteran and his service representative have demonstrated 
actual knowledge of the VCAA's requirements by submitting 
additional evidence in support of the Veteran's increased 
rating claim for mitral valve prolapse.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the RO 
could not have provided pre-adjudication notice because the 
rating decision on appeal was issued in March 1999 prior to 
the VCAA's enactment.  Because the appellant's claim is being 
denied in this decision, any question as to the appropriate 
disability rating or effective date is moot and there can be 
no failure to notify the appellant.  See Dingess, 19 Vet. 
App. at 473.  There has been no prejudice to the appellant, 
and any defect in the timing or content of the notices has 
not affected the fairness of the adjudication.  See Mayfield, 
444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file; the Veteran has not contended 
otherwise.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran 
has been provided with VA examinations which address the 
current nature and severity of his service-connected mitral 
valve prolapse.  In summary, VA has done everything 
reasonably possible to notify and to assist the Veteran and 
no further action is necessary to meet the requirements of 
the VCAA.

The Veteran contends that his service-connected mitral valve 
prolapse is more disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2008); see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

Service connection for mitral valve prolapse with 
cardiomegaly and postoperative residuals of a mitral valve 
replacement was established by RO action in January 1990.  At 
that time, a 30 percent rating was assigned under DC 7099-
7000, from August 1989.  By rating action in April 1998, a 
100 percent schedular evaluation was assigned pursuant to DC 
7000-7016 from October 10, 1997, to November 30, 1998, on the 
basis of the surgical replacement of the mitral valve of the 
Veteran's heart in October 1997, with a reduction to 30 
percent as of December 1998.  A routine future examination 
was scheduled to occur following the termination of the total 
schedular evaluation.  That examination was accomplished in 
January 1999 and by RO action in March 1999, the previously 
assigned 30 percent rating was confirmed and continued.  The 
Veteran's stated disagreement with the March 1999 action is 
the basis of the instant appeal.  

Under 38 C.F.R. § 4.104, DC 7000 for valvular heart disease 
and DC 7106 for heart valve replacement (prosthesis), a 30 
percent rating is warranted when it is shown that a workload 
of greater than five METs but not greater than seven METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or when there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  A 
60 percent rating is for assignment when there has been more 
than one episode of congestive heart failure in the past 
year; where a workload of greater than three METs but not 
greater than five METs results in dyspnea, fatigue, angina, 
dizziness or syncope; or where there is left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
Finally, under DC 7000, the maximum 100 percent rating is 
warranted during active infection and under 7016, the 100 
percent rating is assignable for an indefinite period 
following the date of hospital admission for valve 
replacement; then, under both DCs, the 100 percent rating is 
for assignment for chronic congestive heart failure; or where 
a workload of three METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope; or where there is left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  

During the pendency of this appeal, 38 C.F.R. § 4.100 was 
added to 38 C.F.R. Part 4, effective from September 6, 2006.  
See 71 Fed. Reg. 52457 (2006).  That regulation provides that 
the questions of whether cardiac hypertrophy or dilatation is 
present or whether there is a need for continuous medication 
must be ascertained in all cases.  38 C.F.R. § 4.100(a).  In 
addition, it provides that METs testing is required in all 
cases except in four specific instances.  38 C.F.R. 
§ 4.100(b).  Here, the record satisfies the requirements of 
38 C.F.R. § 4.100, with a preponderance of the evidence 
showing no cardiac hypertrophy or dilatation.  By the same 
token, the Veteran is subject to continuous anti-coagulation 
therapy with use of warfarin following his heart valve 
replacement.  Also, METs testing has been accomplished in 
this instance.  

On VA medical examination in January 1999, the Veteran 
complained of occasional substernal chest pain.  It was noted 
that he was working forty hours a week as a custodian.  
Clinically, the lungs were clear and there was noted to be a 
systolic and diastolic click heard over the entire 
precordium.  Chest X-ray demonstrated a normal sized and 
configured cardiac silhouette.  Stress testing showed the 
Veteran exercised to ten METs without chest pain or ischemic 
changes on electrocardiogram.  

Emergency room treatment was obtained by the Veteran in April 
2002 due to complaints of chest pains and heart racing 
several times daily.  The primary impression was of 
tachycardia.  

In a May 2002 report of a private cardiac evaluation, the 
Veteran complained of intermittent chest discomfort and 
palpitations.  Cardiac examination revealed a crisp mitral 
valve closure sound with no murmur.  Baseline 
electrocardiogram revealed sinus bradycardia with borderline 
criteria for left ventricular hypertrophy.  Holter monitoring 
in April 2002 was noted to identify heart rates ranging from 
48 to 82 beats per minute.  There were events including chest 
discomfort and rapid heart beats which corresponded with 
sinus rhythm in the 60s and occasional premature ventricular 
contractions.  The echocardiogram impression was of a 
predominant normal sinus rhythm with insignificant atrial and 
ventricular ectopy and symptoms corresponding to normal sinus 
rhythm.  An echocardiogram showed mild left ventricular 
dysfunction with an estimated ejection fraction of 45 to 50 
percent; also shown were mild left ventricular hypertrophy 
and normal mitral valve prosthetic function.  Treadmill 
testing with exercise for eight minutes showed a blunted 
heart rate response to exercise without chest pain or 
electrocardiogram changes.  It was the cardiologist's opinion 
that the Veteran seemed to be doing well, and although 
intermittent palpitations were present, there was noted to be 
mostly sinus bradycardia.  Some atypical chest pain was 
suspected to be of a non-cardiac origin.   

VA examination in January 2003 demonstrated a systolic click 
over the mitral valve area.  No murmur of mitral valve 
insufficiency was present.  Electrocardiogram showed sinus 
bradycardia with a first degree atrioventicular block and 
left ventricular hypertrophy with QRS widening.  Chest X-ray 
revealed a normal heart size.  In the opinion of the 
examiner, the Veteran's heart status and prognosis were good, 
with METs being estimated at seven.  General medical 
examination by VA in April 2003 indicated that the heart was 
not enlarged; elevated blood pressure readings were obtained, 
but the examiner determined that the Veteran's hypertension 
was unrelated to his heart valve disorder.  

On a VA medical examination in March 2005, it was noted that 
the Veteran had earlier in the same month undergone an 
echocardiogram, findings from which showed an ejection 
fraction over 50 percent, with normal wall motion and normal 
heart valves.  No mitral regurgitation was reported.  The 
Veteran it was reported continued to be employed as a 
custodian without limitations or cardiac-related 
restrictions.  An electrocardiogram of April 2003 was noted 
to identify a bradycardia without no significant 
abnormalities; current electrocardiogram showed voltage 
criteria for left ventricular hypertrophy.  The examiner in 
responding to specific questions posed by the AMC indicated 
that no mitral valve prolapse or cardiomegaly was currently 
present, and that the Veteran was symptom-free with respect 
to his mitral valve replacement.  His exercise tolerance was 
assessed objectively to qualify for seven to ten METs.  His 
chest X-ray depicted a normal cardiomediastinal silhouette.  
On exercise treadmill testing in May 2005, the Veteran 
achieved 49 percent of his maximum predicted heart rate over 
nearly six minutes of exercise and indicating a maximum 
workload of seven METs.  Such test was nondiagnostic due to a 
failure to achieve an adequate heart rate response.  No chest 
pain or ischemic electrocardiographic changes were present.  

Outpatient notes subsequently compiled through 2008 indicate 
the Veteran's continued use of warfarin for anti-coagulation 
therapy, with there being occasions when his INR and 
prothrombin levels were alternately therapeutic and sub-
therapeutic.  

The Board finds that the preponderance of the evidence is 
assigning a disability rating greater than 30 percent for the 
Veteran's service-connected residuals of a mitral valve 
replacement.  Review of the evidence presented throughout the 
period from December 1998 to the present is negative for any 
episodes of congestive failure or a showing of a workload of 
less than seven METs, either objectively or by estimation.  
The existence of left ventricular dysfunction is demonstrated 
regularly; however, in only one instance was an ejection 
fraction of possibly less than 50 percent indicated, that 
being estimation in May 2003 that the Veteran's ejection 
fraction was in a range from 45 to 50 percent.  Further 
echocardiogram in May 2005 it is noted demonstrated an 
ejection fraction in excess of 50 percent.  No cardiac 
symptoms of dyspnea, fatigue, angina, dizziness, or syncope 
are indicated.  In fact, the VA examiner in March 2005 
concluded, based on his examination of the Veteran inclusive 
of a review of prior evidence, that the Veteran was symptom-
free in terms of his mitral valve replacement, there being no 
current evidence of mitral valve prolapse or cardiomegaly.  
While the Veteran reports an increased level of severity 
beyond the 30 percent level, the medical evidence largely 
does not corroborate his lay opinion.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the Veteran as required by 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Veteran has been employed full-time as a postal custodian 
throughout the pendency of this appeal.  The evidence shows 
that he is able to perform his work duties, including some 
strenuous tasks, without limitation due to his mitral valve 
replacement.  Thus, the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2008).  In 
this regard, the Board finds that there has been no showing 
by the Veteran that his mitral valve prolapse has resulted in 
marked interference with his employment as a postal worker or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to a disability rating greater than 30 percent 
for mitral valve prolapse with cardiomegaly and postoperative 
residuals of a mitral valve replacement is denied.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


